United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 07-3439
                                 ___________

David Lee Daniels,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Sheriff Keith Ferguson, in both his      *
individual and official capacities;      * [UNPUBLISHED]
Corporal Jessen, in both his             *
individual and official capacities;      *
Corporal McAlester, in both his          *
individual and official capacities;      *
Officer Carson Lee, in both his          *
individual and official capacities,      *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: April 7, 2009
                              Filed: April 13, 2009
                               ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.
      Arkansas inmate David Lee Daniels appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Daniels alleged that, while he
was a pretrial detainee under defendants’ custody, he became ill and fell because
Officer Lee gave him the wrong medication, and that thereafter he was deprived of
food for two days, and deprived of medical care.

       Upon careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th
Cir. 2006), we reject Daniels’s arguments on appeal: (1) the district court considered
Daniels’s untimely objections to the magistrate judge’s report and conducted de novo
review, after which the court was entitled to dismiss the case based on the report, see
28 U.S.C. § 636(b)(1); (2) the undisputed evidence shows that at most, Lee acted
negligently in dispensing the medication, see Alberson v. Norris, 458 F.3d 762, 765
(8th Cir. 2006) (even gross negligence is insufficient for Eighth Amendment claim),
and Daniels’s contention that Lee acted maliciously contradicts his earlier attestation
that Lee acted inadvertently, cf. Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d
1361, 1365-66 (8th Cir. 1983) (party cannot create trialworthy issue by filing affidavit
contradicting earlier testimony unless contradiction is adequately explained); and (3)
defendants’ unrebutted evidence shows that after the fall, they contacted a jail nurse
and placed Daniels under observation pursuant to her instructions, and there is no
evidence that any named defendant was involved thereafter in the alleged deprivation
of food or medical care, see Martin v. Sargent, 780 F.3d 1334, 1338 (8th Cir. 1985).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny
Daniels’s appellate motions.
                      ______________________________



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-